03/13/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                           No. DA 20-0009


STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

ROBERT GEORGE HORNBACK,

          Defendant and Appellant.


                               ORDER


     Upon motion of the Appellant and good cause appearing,

     IT IS ORDERED that Appellant’s Motion to Consolidate is

GRANTED.

     IT IS FURTHER ORDERED that Cause No. DA 20-0009 and

Cause No. DA 20-0125 are consolidated for the purposes of appeal

under Cause No. DA 20-0009.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                  March 13 2020